Citation Nr: 1821787	
Decision Date: 04/11/18    Archive Date: 04/19/18

DOCKET NO.  10-47 259A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an increased disability evaluation for traumatic brain injury (TBI) and posttraumatic stress disorder (PTSD), with anxiety, rated as 70 percent disabling from October 23, 2008.


REPRESENTATION

Appellant represented by:	Sarah R. Smith, Attorney at Law


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Counsel

INTRODUCTION

The Veteran had active duty service in the U.S. Navy from November 1964 to July 1966.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.

The Board notes that the Veteran's traumatic brain injury with headaches and anxiety, previously coded as non-psychotic organic brain syndrome, was re-characterized in as TBI and PTSD with anxiety in a July 2012 rating decision, wherein the Veteran was granted an increased, 70 percent disability rating, effective October 23, 2008.  At that time, the Veteran was also granted a separate 30 percent disability rating for migraine headaches, also effective October 23, 2008; the Veteran did not appeal the disability rating assigned for his migraine headaches.  Additionally, in the November 2009 notice of disagreement, the Veteran indicated that he only disagreed with the assigned disability rating for the rating period since October 23, 2008.  As the Veteran has not been granted the maximum benefit allowed for his service-connected TBI with PTSD and anxiety, the claim for an increased disability rating remains on appeal.   See AB v. Brown, 6 Vet. App. 35, 38 (1993).

This matter was previously before the Board in August 2013, wherein the Veteran's claim was remanded for additional due process considerations.  The case was returned to the Board for appellate consideration.  

The Board notes that the Veteran requested a hearing before the Board in his substantive appeal.  However, the Veteran failed to appear as scheduled for the Board videoconference hearing in February 2018.  As such, the Board will proceed with its review on the present record.  See 38 C.F.R. § 20.704(d), (e) (2017).



FINDING OF FACT

The Veteran's TBI and PTSD with anxiety most closely approximates occupational and social impairment with difficulties in most areas, such as work, family relations, and mood, due to symptoms such as disturbance of mood and motivation, irritability, anxiety, sleep impairment, and depression; total occupational and social impairment is not shown.


CONCLUSION OF LAW

The criteria for a disability rating  in excess of 70 percent for TBI and PTSD with anxiety are not met for the rating period since October 23, 2008.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.7, 4.126, 4.130, Diagnostic Codes 9411-8045 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C. §§ 5102, 5103, 5103A, 5107, 5126; Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).  The VCAA requires VA to assist a claimant at the time that he or she files a claim for benefits. As part of this assistance, VA is required to notify claimants of the evidence that is necessary in substantiating their claims, and provide notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  38 U.S.C. § 5103(a); 38 C.F.R. § 3.159 (b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006).

In this case, the agency of original jurisdiction (AOJ) issued notice letters to the Veteran.  These letters explained the evidence necessary to substantiate the Veteran's claims for increased disability ratings and service connection, as well as the legal criteria for entitlement to such benefits.  The letters also informed him of his and VA's respective duties for obtaining evidence.  The AOJ decision that is the basis of this appeal was decided after the issuance of an initial, appropriate VCAA notice.  As such, there was no defect with respect to timing of the VCAA notice.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

VA also has a duty to assist a veteran with the development of facts pertinent to the appeal.  38 U.S.C. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes the obtaining of "relevant" records in the custody of a Federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in Federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.159(c)(4).

The claims file contains the Veteran's available service treatment records, reports of post-service treatment, and the Veteran's own statements in support of his claim.  The Veteran was afforded VA examinations in connection with his claim for an increased disability ratings for TBI and PTSD with anxiety.  The examination reports contain all the findings needed to rate the Veteran's service-connected disability on appeal, including history and clinical evaluation.  See 38 C.F.R. § 3.327(a) (2017); Palczewski v. Nicholson, 21 Vet. App. 174, 182-83 (2007).  

The Board has reviewed the Veteran's statements and medical evidence of record and concludes that there is no outstanding evidence with respect to the Veteran's claim.  For these reasons, the Board finds that the VCAA duties to notify and assist have been met.

Disability Evaluation

Disability evaluations are determined by application of the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity. 38 U.S.C. § 1155; 38 C.F.R. Part 4.  An evaluation of the level of disability present must also include consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  

Separate evaluations may be assigned for separate periods of time based on the facts found. In other words, the evaluations may be staged.  Staged ratings are appropriate for any rating claim when the factual findings show distinct time periods during the appeal period where the service-connected disability exhibits symptoms that would warrant different ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  Here, the service-connected disability on appeal has not materially changed and a uniform evaluation is warranted for the rating period on appeal.

The protocol for traumatic brain injuries was revised on Sept. 23, 2008, and the effective date for these revisions is October 23, 2008.  The Veteran was granted a 70 percent disability rating for TBI and PTSD with anxiety, effective October 23, 2008 pursuant to Diagnostic Code 93-04 - 9045.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned.  38 C.F.R. § 4.27 (2017).  If the rating is determined on the basis of residual conditions, the number appropriate to the residual condition will be added, preceded by a hyphen (that is, basis first, the residual always come second).  Id.

As the effective date for these revisions is October 23, 2008, the effective date of the rating on appeal, the revised criteria apply.  See 38 C.F.R. § 4.124, Note (5).

The current version of Diagnostic Code 8045 states that there are three main areas of dysfunction that may result from a TBI and have profound effects on functioning:  cognitive (which is common in varying degrees after a traumatic brain injury), emotional/behavioral, and physical.  Each of these areas of dysfunction may require evaluation.  See 38 C.F.R. § 4.124, Diagnostic Code 8045. 
 
Cognitive impairment is defined as decreased memory, concentration, attention, and executive functions of the brain.  Executive functions are goal setting, speed of information processing, planning, organizing, prioritizing, self-monitoring, problem solving, judgment, decision making, spontaneity, and flexibility in changing actions when they are not productive.  Not all of these brain functions may be affected in a given individual with cognitive impairment, and some functions may be affected more severely than others.  In a given individual, symptoms may fluctuate in severity from day to day.  VA is to evaluate cognitive impairment under the table titled "Evaluation of Cognitive Impairment and Other Residuals of a Traumatic Brain Injury Not Otherwise Classified."

Subjective symptoms may be the only residual of a TBI or may be associated with cognitive impairment or other areas of dysfunction.  Subjective symptoms that are residuals of a TBI, whether or not they are part of cognitive impairment, should be evaluated under the subjective symptoms facet in the table titled "Evaluation of Cognitive Impairment and Other Residuals of a Traumatic Brain Injury Not Otherwise Classified."  However, VA is to separately evaluate any residual with a distinct diagnosis that may be evaluated under another diagnostic code, such as migraine headache or Meniere's disease, even if that diagnosis is based on subjective symptoms, rather than under the "Evaluation of Cognitive Impairment and Other Residuals of a Traumatic Brain Injury Not Otherwise Classified" table.

VA is to evaluate emotional/behavioral dysfunction under 38 C.F.R. § 4.130 (schedule of ratings-mental disorders) when there is a diagnosis of a mental disorder.  When there is no diagnosis of a mental disorder, evaluate emotional/behavioral symptoms under the criteria in the table titled "Evaluation of Cognitive Impairment and Other Residuals of Traumatic Brain Injury Not Otherwise Classified."  

VA is to evaluate physical (including neurological) dysfunction based on the following list, under an appropriate diagnostic code:  Motor and sensory dysfunction, including pain, of the extremities and face; visual impairment; hearing loss and tinnitus; loss of sense of smell and taste; seizures; gait, coordination, and balance problems; speech and other communication difficulties, including aphasia and related disorders, and dysarthria; neurogenic bladder; neurogenic bowel; cranial nerve dysfunctions; autonomic nerve dysfunctions; and endocrine dysfunctions.

The preceding list of types of physical dysfunction does not encompass all possible residuals of a traumatic brain injury.  For residuals not listed in 38 C.F.R. § 4.124a, Diagnostic Code 8045 that are reported on an examination, VA is to evaluate under the most appropriate diagnostic code.  Each condition is to be evaluated separately, as long as the same signs and symptoms are not used to support more than one evaluation, and combine under 38 C.F.R. § 4.25 the evaluations for each separately rated condition.  

The evaluation assigned based on the "Evaluation of Cognitive Impairment and Other Residuals of a Traumatic Brain Injury Not Otherwise Classified" table will be considered the evaluation for a single condition for purposes of combining with other disability evaluations.

Diagnostic Code 8045 instructs that VA should consider the need for special monthly compensation for such problems as loss of use of an extremity, certain sensory impairments, erectile dysfunction, the need for aid and attendance (including for protection from hazards or dangers incident to the daily environment due to cognitive impairment), being housebound, etc. 

The table titled "Evaluation of Cognitive Impairment and Other Residuals of a Traumatic Brain Injury Not Otherwise Classified" contains 10 important facets of a traumatic brain injury related to cognitive impairment and subjective symptoms.  It provides criteria for levels of impairment for each facet, as appropriate, ranging from 0 to 3, and a 5th level, the highest level of impairment, labeled "total." However, not every facet has every level of severity.  The consciousness facet, for example, does not provide for an impairment level other than "total," since any level of impaired consciousness would be totally disabling.  A 100 percent evaluation is assigned if "total" is the level of evaluation for one or more facets.  If no facet is evaluated as "total," the overall percentage evaluation is assigned based on the level of the highest facet as follows:  0 = 0 percent; 1 = 10 percent; 2 = 40 percent; and 3 = 70 percent.  For example, a 70 percent evaluation is assigned if 3 is the highest level of evaluation for any facet.

The current version of Diagnostic Code 8045 contains the following notes:

Note (1):  There may be an overlap of manifestations of conditions evaluated under the table titled "Evaluation of Cognitive Impairment and Other Residuals of a Traumatic Brain Injury Not Otherwise Classified" with manifestations of a comorbid mental or neurologic or other physical disorder that can be separately evaluated under another diagnostic code.  In such cases, do not assign more than one evaluation based on the same manifestations.  If the manifestations of two or more conditions cannot be clearly separated, assign a single evaluation under whichever set of diagnostic criteria allows the better assessment of overall impaired functioning due to both conditions.  However, if the manifestations are clearly separable, assign a separate evaluation for each condition.

Note (2):  Symptoms listed as examples at certain evaluation levels in the table are only examples and are not symptoms that must be present in order to assign a particular evaluation.

Note (3):  "Instrumental activities of daily living" refers to activities other than self-care that are needed for independent living, such as meal preparation, doing housework and other chores, shopping, traveling, doing laundry, being responsible for one's own medications, and using a telephone.  These activities are distinguished from "activities of daily living," which refers to basic self-care and includes bathing or showering, dressing, eating, getting in or out of bed or a chair, and using the toilet. 

Note (4):  The terms "mild," "moderate," and "severe"" traumatic brain injury, which may appear in medical records, refer to a classification of a traumatic brain injury made at, or close to, the time of injury rather than to the current level of functioning.  This classification does not affect the rating assigned under Diagnostic Code 8045.

Note (5):  A veteran whose residuals of a traumatic brain injury are rated under a version of 38 C.F.R. § 4.124a, Diagnostic Code 8045, in effect before October 23, 2008 may request review under Diagnostic Code 8045, regardless of whether his disability has worsened since the last review.  VA will review that veteran's disability rating to determine whether the veteran may be entitled to a higher disability rating under Diagnostic Code 8045.  A request for review pursuant to this note will be treated as a claim for an increased rating for purposes of determining the effective date of an increased rating awarded as a result of such review; however, in no case will the award be effective before October 23, 2008.  For the purposes of determining the effective date of an increased rating awarded as a result of such review, VA will apply 38 CFR § 3.11, if applicable. 38 C.F.R. § 4.124a, Diagnostic Code 8045 (effective October 23, 2008).

As noted earlier, the Veteran is currently assigned a 70 percent disability rating pursuant to Diagnostic Codes 9304-8045.  The Board observes that the assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."   See  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the diagnosis and demonstrated symptomatology.  Any change in a diagnostic code by a VA adjudicator must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

Here, the Board is amending the Diagnostic Code assigned for his TBI and PTSD with anxiety to reflect that the Veteran has been shown to have symptomatology which is predominantly associated with the mental disorders of PTSD and anxiety (Diagnostic Code 9411) and not neurocognition (Diagnostic Code 9304).

Diagnostic Code 9411 provides that, for a 70 percent evaluation to be warranted, there must be occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood due to symptoms such as:  suicidal ideation; obsessive rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and an inability to establish and maintain effective relationships.  Id.

A 100 percent rating is provided for total occupational and social impairment, due to such symptoms as: Gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. §§ 4.125-4.130.

When determining the appropriate disability evaluation under the general rating formula, the Board's primary consideration is a veteran's symptoms, but it must also make findings as to how those symptoms impact the veteran's occupational and social impairment.  See Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed.Cir.2013); Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  Because the use of the term "such as" in the rating criteria demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list.  Nevertheless, as all ratings in the general rating formula are also associated with objectively observable symptomatology and the plain language of the regulation makes it clear that the veteran's impairment must be "due to" those symptoms, a veteran may only qualify for a given disability rating under the general rating formula by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio, 713 F.3d at 117-18.

In reviewing the evidence of record, the Board reiterates that  the Veteran is already in receipt of a separate disability rating for headaches, and the evaluation is not currently on appeal.  As such, the issue before the Board is whether an evaluation in excess of 70 percent for TBI and PTSD with anxiety is warranted.

As noted above, under Diagnostic Code 8045, emotional/behavioral dysfunction resulting from TBI is to be evaluated under § 4.130 (Schedule of ratings--mental disorders) when there is a diagnosis of a mental disorder.  Here, the Veteran has clearly has a diagnosed mental disorder of PTSD.  In addition, given the findings at the VA examinations and other evaluations of record that the symptoms of the Veteran's service-connected psychiatric disability and his TBI could not be delineated from each other; the TBI and PTSD with anxiety are being evaluated together under Diagnostic Code 9411, as it allows the better assessment of overall impaired functioning due to both conditions. See 38 C.F.R. § 4.124a, Diagnostic Code 8045, Note (1).

After considering the evidence discussed above, the Board does not find that a disability rating higher than 70 percent is warranted for the Veteran's TBI and PTSD with anxiety for the rating period since October 23, 2008.  The Board finds that the Veteran's symptoms have been relatively consistent, and that the 70 percent evaluation takes into account the Veteran's social and occupational impairment.  Throughout the rating period on appeal, the Veteran's TBI and PTSD with anxiety has been characterized by occupational and social impairment with deficiencies in most areas, including work, thinking, and mood due to symptoms such as mild memory loss, depression, anxiety, and sleep impairment, as demonstrated by the findings at the October 2008 and February 2010 private evaluations, as well as his VA and private treatment records.  
	
The Veteran complained of sleep impairment, irritability, survivor's guilt, anxiety, and depression at his psychiatric evaluations and in seeking treatment since 2008.  He also reported experiencing memory loss, difficulty concentrating, and loss of interest.  A 70 percent disability evaluation accounts for the Veteran's social and occupational impairment, as caused by these symptoms.

The evidence does not show that the Veteran experienced total occupational and social impairment due to his symptoms during the entire rating period on appeal.  He does not have manifestations such as grossly impaired thought processes, persistent delusions and hallucinations, persistent danger of hurting himself or others, or intermittent inability to perform activities of daily living, as contemplated by a 100 percent disability rating under Diagnostic Codes 9411-9433.  As previously discussed, the Board acknowledges that the Veteran's symptoms of TBI and PTSD with anxiety are suggestive of occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood due to symptoms such as depression, irritability, decreased concentration, and disturbances of mood and motivation.  However, the record does not show that these symptoms along with other symptoms of his TBI and PTSD with anxiety result in total occupational and social impairment.  Further, the private evaluation reports and treatment records indicate that the Veteran is able to communicate effectively and that he is alert and oriented, with appropriate speech and normal thought processes.  

Although fluctuations in symptomatology and overall impairment are inevitable during the course of such a lengthy appeal period, the Board reiterates that the Veteran's symptoms are nearly the same as those listed in the criteria for a 70 percent rating and the examiner's characterization of these symptoms were indicative of at most moderately severe impairment caused by the disorder.  Moreover, there was no specific indication to the contrary in the Veteran's statements.  The Board also recognizes the Veteran's occupational and social impairment.  However, his symptoms do not demonstrate such frequency, severity and duration to equate with total occupational and social impairment.   Accordingly, a higher rating than 70 percent for TBI and PTSD with anxiety is denied. 


ORDER

Entitlement to a disability rating in excess of 70 percent rating for TBI and PTSD with anxiety is denied.






____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


